
	
		II
		111th CONGRESS
		1st Session
		S. 1341
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on certain proceeds received on SILO and LILO
		  transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Close the SILO/LILO Loophole Act of
			 2009.
		2.Excise tax on certain
			 proceeds received on SILO and LILO transactions
			(a)In
			 generalSubchapter F of
			 chapter 42 of subtitle D of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					4965A.Excise tax
				on certain proceeds received on SILO and LILO transactions
						(a)Imposition of
				taxIn the case of any person other than a SILO/LILO lessee that
				receives any ineligible amount as a party to any SILO transaction or any LILO
				transaction, such person shall pay a tax for the taxable year in which such
				ineligible amounts are received.
						(b)Amount of
				taxThe amount of the tax imposed under subsection (a) with
				respect to any person shall be an amount equal to the aggregate ineligible
				amounts received by such person in the taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Ineligible
				amountThe term ineligible amount means, with
				respect to any SILO transaction or LILO transaction, the excess of—
								(A)the aggregate
				proceeds received by the taxpayer attributable to or arising from any remedial
				action relating to such transaction, or any consensual termination or
				rescission of any such transaction (including the value of any property
				received and any additional amounts purporting to indemnify or reimburse the
				taxpayer for taxes assessable on any amounts received), over
								(B)the aggregate
				proceeds described in subparagraph (A) that are received from third parties
				(other than the SILO/LILO lessee) pursuant to a payment arrangement (including
				a defeasance escrow arrangement) entered into at the time of such transaction
				in which the SILO/LILO lessee’s payment obligations were economically defeased
				in whole or in part.
								(2)SILO
				transactionThe term SILO transaction means a
				purported sale-leaseback arrangement which is identified as a listed
				transaction in Notice 2005–13.
							(3)LILO
				transactionThe term LILO transaction means a
				transaction which is a lease-in/lease-out transaction described in
				Revenue Rulings 99–14 and 2002–69 and identified as a listed transaction in
				Notice 2000–15, or which is substantially similar to such a transaction.
							(4)SILO/LILO
				lesseeThe term SILO/LILO lessee means any lessee in
				a SILO transaction or a LILO transaction that is—
								(A)a tax-exempt
				entity (within the meaning of section 168(h)(2)) or any other cooperative,
				nonprofit, limited dividend, or mutual association, or
								(B)any other person
				that does not derive a substantial economic benefit from the tax
				characterization of such transaction.
								(d)Certain
				transfers disregardedIf any person who is subject to the tax
				under subsection (a) is a party to any transaction that results in the transfer
				of such person's rights with respect to a SILO transaction or a LILO
				transaction to any other person who would, but for this subsection, not be
				subject to the full amount of the tax under subsection (a) with respect to such
				SILO transaction or LILO transaction, then such transfer shall be disregarded
				for purposes of this section and the taxpayer shall continue to be treated as
				the recipient of any ineligible amount.
						(e)Regulatory
				authorityThe Secretary is authorized to promulgate regulations
				consistent with the purposes of this section, including regulations to prevent
				the avoidance of such purposes.
						(f)Coordination
				with other taxes and penaltiesThe tax imposed by this section is
				in addition to any other tax, addition to tax, or penalty imposed under this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter F of chapter 42 of
			 subtitle D of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
				
					
						Sec. 4965A. Excise tax on
				certain proceeds received on SILO and LILO
				transactions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after the date of the introduction of this Act, in taxable years
			 ending after such date.
			3.Denial of
			 deduction for costs of certain actions relating to SILO and LILO
			 transactions
			(a)In
			 generalPart IX of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 269B the following
			 new section:
				
					269C.Costs of
				certain actions relating to SILO and LILO transactions
						(a)General
				ruleIf any party to a SILO transaction or a LILO transaction
				(other than a SILO/LILO lessee) brings a remedial action seeking to recover any
				ineligible amount with respect to such transaction, in computing taxable income
				no deduction shall be allowed for any attorney fees or other costs attributable
				to such action.
						(b)DefinitionsFor
				purposes of this section, the terms SILO transaction, LILO
				transaction, SILO/LILO lessee, and ineligible
				amount have the meanings given such terms by section
				4965A(c).
						.
			(b)Clerical
			 amendmentThe table of sections for part IX of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 269B the following new item:
				
					
						Sec. 269C. Costs of certain
				actions relating to SILO and LILO
				transactions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 incurred after the date of the introduction of this Act.
			
